DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office Action is in response to the remarks and amendments filed on 3/23/2022.  The 35 USC 112 rejections have been withdrawn. Claims 1, 2, 5, 7-8, 10-12, 17, 19-23 remain pending for consideration on the merits.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/10/2022 was filed after the mailing date of the application on 12/18/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 5, 8, 10-12, 17, 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saikkonen et al (US 20170261255) in view of Mays (US 20120173075) and McIivain et al (US 20110193710).
Regarding claim 1, Saikkonen teaches a system (fig. 2) for at least monitoring a transport refrigeration (102) vehicle (100) having a cab (cabin, paragraph 0021), the system comprising: a refrigeration device (102) external to the cab (Fig. 1) and configured to provide cooling to another portion of the vehicle separate from the cab (paragraph 0020); and a display (302) situated in the cab, the display being configured to provide a first visual representation of information regarding the refrigeration device (fig. 3) and at least one second visual representation of at least one other type of information (fig. 4b), the display obtaining the information regarding the refrigeration device from the refrigeration device through communications (fig. 3, paragraph 0033) but fails to explicitly teach an infotainment display situated in the cab, the infotainment display being configured to provide a first visual representation of information regarding the refrigeration device and at least one second visual representation of at least one other type of information including at least one of navigation information, audible entertainment information, and mobile station information,  the infotainment display obtaining the information regarding the refrigeration device from the refrigeration device through Wi-Fi communications.
However, Mays teaches an infotainment display (116, Fig. 4) situated in the cab (Fig. 4), the infotainment display being configured to provide a first visual representation of information (telematics, vehicle operation data, paragraph 0045) and at least one second visual representation of at least one other type of information including at least one of navigation information (204), audible entertainment information (audio, paragraph 0047), the infotainment display obtaining the information through Wi-Fi communications (wireless link, paragraph 0042, Fig. 1) to provide monitoring one or more of the GPS data types and vehicle parameter data including acceleration, speed, or gear selection, and combinations thereof, and prompting the vehicle operator via a human-machine interface to operate the vehicle in a more efficient manner.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the system of Saikkonen to include an infotainment display situated in the cab, the infotainment display being configured to provide a first visual representation of information and at least one second visual representation of at least one other type of information including at least one of navigation information, audible entertainment information, and mobile station information, the infotainment display obtaining the information regarding the through Wi-Fi communications in view of the teachings of Mays to prevent actions that require that the driver take his or her view out-off the road, which leads to unsafe driving conditions. 
The combined teachings teach the invention as described above but fails to explicitly teach an infotainment display being configured to provide a first visual representation of information regarding the refrigeration device and at least one second visual representation of at least one other type of information including at least one of navigation information, the infotainment display obtaining the information regarding the refrigeration device from the refrigeration device through Wi-Fi communications.
However, McIlivan teaches an infotainment display (34) being configured to provide a first visual representation (16) of information regarding the refrigeration device (54, refrigeration system, paragraph 0025, 0033), and at least one second visual representation of at least one other type of information including at least one of navigation information (GPS, paragraph 0025, 0033), the infotainment display obtaining the information regarding the refrigeration device from the refrigeration device through Wi-Fi communications (wireless 26 to 34, paragraph 0035) to provide a refrigerated container monitoring system that monitors several parameters related to the container or vehicle involved in shipping temperature-sensitive cargo.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the system of the combined teachings to include an infotainment display being configured to provide a first visual representation of information regarding the refrigeration device and at least one second visual representation of at least one other type of information including at least one of navigation information, the infotainment display obtaining the information regarding the refrigeration device from the refrigeration device through Wi-Fi communications in view of the teachings of McIlivan to provide a refrigerated container monitoring system that monitors several parameters related to the container or vehicle involved in shipping temperature-sensitive cargo. 
Regarding claims 2, 23, the combined teaching teach the infotainment display is situated in the cab within a line of sight of a driver of the vehicle when the driver is looking at a road in front of the vehicle (Fig. 4 of Mays).
Regarding claim 5, the combined teaching teach all the limitations of claim 5 including at least one second visual representation of at least one other type of 260246-755 PUS 1; 105770US01 information including at least one of speedometer information (speed, paragraph 004 of Mays, Fig. 3), the instrument cluster display obtaining the information regarding the refrigeration device through vehicle CAN data communications (SAE J1939, paragraph 0028 of Mays). See rejection of claim 1.
Regarding claims 8, 21, the combined teaching teach a user interface (302, fig. 3 of Saikkonen) that allows an individual in the cab to control the refrigeration device (paragraphs 0026, 0031 of Saikkonen) and wherein the user interface communicates with the refrigeration device through wireless communications or CAN data communications (paragraph 0022-0026 of Saikkonen, paragraph 0028 of Mays).
Regarding claims 10, 22, the combined teachings teach the display is configured to show the first visual representation whenever the refrigeration device is on (fig. 3, paragraphs 0022-0026, 0033-0034 of Saikkonen).
Regarding claims 11-12, 19-20, it is noted that although the preamble of the claims is directed towards a method, the structure of the combined teachings disclose all the structure being provided in the method steps, thus the method is also anticipated by the combined teachings. If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated or rendered obvious by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently or obviously perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus. See MPEP 2112.02. 
Claims 7, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saikkonen et al (US 20170261255) in view of Mays (US 20120173075) and McIivain et al (US 20110193710) in view of Goslee (US 8762982).
Regarding claim 7, the combined teachings teach the invention as described above but fails to explicitly teach the communication module is configured to communicate with the display using a data transfer rate of at least 500 kilobits per second.
However, Goslee teaches the communication module is configured to communicate with the display using a data transfer rate of at least 500 kilobits per second (500 kilobytes, Col. 1, lines 35-40) to provide efficiently wireless communication from a diagnostic tool to the instrumental cluster.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the system of the combined teachings to include the communication module is configured to communicate with the display using a data transfer rate of at least 500 kilobits per second in view of the teachings of Goslee to provide efficiently wireless communication from a diagnostic tool to the instrumental cluster.
Regarding claim 17, it is noted that although the preamble of claim 17 is directed towards a method, the structure of the combined teachings disclose all the structure being provided in the method steps, thus the method is also anticipated by the combined teachings. If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated or rendered obvious by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently or obviously perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus. See MPEP 2112.02. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Garcia et al, CAN based monitoring in refrigerated transports, discloses using CAN communications.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840. The examiner can normally be reached 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763